DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babinec et al. (WO 2011/063132, as cited on the IDS dated 10/17/2018).
Claim 1, Babinec discloses in Fig. 1 a battery (10) comprising a separator (15) ([0012]), the separator (15) comprising a porous resin membrane having voids (i.e. having a porosity, wherein the voids are the volume of the separator that is not the porous resin or inorganic particles, which is made from adjacent inorganic particles) ([0058], [0065], polymer), and inorganic particles ([0058], inorganic filler particles).
Babinec further discloses in Figs. 3-4 the inorganic particles contained in the separator. Specifically, Babinec discloses wherein a significant portion of the inorganic particles, and particularly the smaller inorganic particles (see Fig. 3, which comprises a significant number of smaller inorganic particles) have a surface (A) facing one of the voids and a surface (B) in contact with the resin, wherein the length of the surface (A) is 50% or more of the length of the outer periphery of the particle in a cross-sectional SEM photograph of the separator (Fig. 4).
The Examiner notes that Babinec discloses wherein the separator is formed from a highly uniform distribution of the inorganic particles and resin, wherein such is observable in SEM micrographs ([0055]) and therefore Figs. 3-4 are representative of what is to be expected throughout the entire separator. 
Thus, the separator of Babinec shows a tendency towards inherently having 50% or more of the inorganic particles contained in the separator having a surface (A) facing one of the voids and a surface (B) in contact with the resin, wherein the length of the surface (A) is 50% or more of the length of the outer periphery of the particle in a cross-sectional SEM photograph of the separator. 
Regarding Claim 4, Babinec discloses all of the limitations as set forth above. Babinec further discloses wherein the inorganic particles are silicon oxide (Table 2, Example 1, silica).
Claim 8, Babinec discloses all of the limitations as set forth above. Babinec further discloses wherein the inorganic particles are present inside the one of the voids (Fig. 4).
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babinec et al. (WO 2011/063132, as cited on the IDS dated 10/17/2018), as applied to Claim 1 above, with evidence provided by Shackelford (Table 42 of CRC Materials Science and Engineering Handbook, 3rd Edition, see NPL provided with the Office Action dated 07/24/2020) and Gangolli (Silica from the Physical Constants Section of Chemical Substance of Dictionary of Substances and Their Effects, 3rd Electronic Edition, see NPL provided with the Office Action dated 07/24/2020).
Regarding Claim 3, Babinec discloses all of the limitations as set forth above. Babinec further discloses wherein the inorganic particles ([0059], inorganic filler particles contained in the separator (15) account for 65 wt% (Table 2, Example 1) which mathematically equates to about 55 vol%, wherein the specific gravity of silica is 2.65, as evidenced by Gangolli (P1, see Specific Gravity located under Physical Properties), and the specific gravity of PVDF is 1.77, as evidenced by Shackelford (P2, see PVDF). The value of about 55 vol% falls within and therefore anticipates the instantly claimed range of 5 vol% or more.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babinec et al. (WO 2011/063132, as cited on the IDS dated 10/17/2018), as applied to Claim 1 above, with evidence provided by Kynar (Polyvinylidene Fluoride Performance Characteristics & Data, see NPL provided with the Office Action dated 07/24/2020).
Regarding Claim 5, Babinec discloses all of the limitations as set forth both. Babinec further discloses wherein the resin is PVDF (Table 2, Example 1), wherein PVDF is known in the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al. (WO 2011/063132, as cited on the IDS dated 10/17/2018) with evidence provided by Kynar (Polyvinylidene Fluoride Performance Characteristics & Data, see NPL provided with this Office Action), as applied to Claim 5 above, with further evidence provided by MIT (Property Table of Polyimide, see NPL provided with the Office Action dated 05/11/2020).
Regarding Claim 6, Babinec discloses all of the limitations as set forth above. While Babinec discloses wherein the resin is PVDF (Table 2, Example 1), wherein PVDF is known in the art to have a decomposition temperature in the range of 375°C to 410°C, as evidenced by Kynar (P4, see rows “Thermal Decomposition” and P5, see rows “Thermal Decomposition”), which falls within and therefore anticipates the instantly claimed range of 200°C or more, Babinec does not disclose wherein the resin is polyimide. 
However, Babinec discloses wherein the resin is not particularly limited so long as it is compatible with the chemistry of the particular battery system ([0062]). Specifically, the resin should be electrically insulating, have low solubility in electrolyte solvents, and be chemically and electrochemically stable in the cell ([0062]). For example, Babinec discloses wherein the resin may be PVDF or polyimide ([0062]).
It would have been obvious to one of ordinary skill in the art to utilize polyimide as the resin of Babinec, as disclosed by Babinec, as such is a known choice, wherein a skilled artisan would have reasonable expectation that such is successfully compatible with the chemistry of 
Thus, modified Babinec discloses wherein the resin is polyimide ([0062]), which has a decomposition temperature of 520°C, as evidenced by MIT (see last column of the Property Table, melting point), which falls within and therefore reads on the instantly claimed range of 200°C or more. 
Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al. (WO 2011/063132, as cited on the IDS dated 10/17/2018).
Assuming for the sake of argument that the separator of Babinec does not show a tendency towards inherently having 50% or more of the inorganic particles contained in the separator having a surface (A) facing one of the voids and a surface (B) in contact with the resin, wherein the length of the surface (A) is 50% or more of the length of the outer periphery of the particle in a cross-sectional SEM photograph of the separator. 
Regarding Claim 1, Babinec discloses in Fig. 1 a battery (10) comprising a separator (15) ([0012]), the separator (15) comprising a porous resin membrane having voids (i.e. having a porosity, wherein the voids are the volume of the separator that is not the porous resin or inorganic particles, which is made from adjacent inorganic particles) ([0058], [0065], polymer), and inorganic particles ([0058], inorganic filler particles).
Babinec further discloses in Figs. 3-4 a total number of inorganic particles contained in the separator, wherein at minimum, a large number of the inorganic particles, and particularly the smaller inorganic particles (see Fig. 3, which comprises a significant number of smaller 
However, Babinec does not explicitly disclose wherein 50% or more of the inorganic particles contained in the separator have a surface (A) facing one of the voids and a surface (B) in contact with the resin, wherein the length of the surface (A) is 50% or more of the length of the outer periphery of the particle in a cross-sectional SEM photograph of the separator.
Babinec further discloses wherein the inorganic particles are silica having an average particle size of 3.4-4.0 µm ([0092]), wherein the mixtures of larger particle silicas having an average particle size of about 2-6 µm can be a potential site for Li dendrite growth ([0061]).  Specifically, Babinec discloses wherein larger particle silica can be combined with smaller particle fumed silica having an average particle size of about 0.2 µm in order to reduce dendrite formation ([0061]).
It would have been obvious to one of ordinary skill in the art to add fumed silica to the separator of Babinec, such that 50% or more of the inorganic particles contained in the separator having a surface (A) facing one of the voids and a surface (B) in contact with the resin, wherein the length of the surface (A) is 50% or more of the length of the outer periphery of the particle in a cross-sectional SEM photograph of the separator, in order to reduce dendrite formation, as desired by Babinec. 
Regarding Claim 4, modified Babinec discloses all of the limitations as set forth above. Modified Babinec further discloses wherein the inorganic particles are silicon oxide (Table 2, Example 1, silica).
Claim 8 modified Babinec discloses all of the limitations as set forth above. Modified Babinec further discloses wherein the inorganic particles are present inside the one of the voids (Fig. 4).
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babinec et al. (WO 2011/063132, as cited on the IDS dated 10/17/2018), as applied to Claim 1 above, with evidence provided by Shackelford (Table 42 of CRC Materials Science and Engineering Handbook, 3rd Edition, see NPL provided with the Office Action dated 07/24/2020) and Gangolli (Silica from the Physical Constants Section of Chemical Substance of Dictionary of Substances and Their Effects, 3rd Electronic Edition, see NPL provided with the Office Action dated 07/24/2020).
Regarding Claim 3, modified Babinec discloses all of the limitations as set forth above. Modified Babinec further discloses wherein the inorganic particles ([0059], inorganic filler particles contained in the separator (15) account for 65 wt% (Table 2, Example 1) which mathematically equates to about 55 vol%, wherein the specific gravity of silica is 2.65, as evidenced by Gangolli (P1, see Specific Gravity located under Physical Properties), and the specific gravity of PVDF is 1.77, as evidenced by Shackelford (P2, see PVDF).  The value of about 55 vol% falls within and therefore reads on the instantly claimed range of 5 vol% or more. 
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babinec et al. (WO 2011/063132, as cited on the IDS dated 10/17/2018), as applied to Claim 1 above, with evidence provided by Kynar (Polyvinylidene Fluoride Performance Characteristics & Data, see NPL provided with the Office Action dated 07/24/2020).
Claim 5, modified Babinec discloses all of the limitations as set forth both. Modified Babinec further discloses wherein the resin is PVDF (Table 2, Example 1), wherein PVDF is known in the art to have a decomposition temperature in the range of 375°C to 410°C, as evidenced by Kynar (P4, see rows “Thermal Decomposition” and P5, see rows “Thermal Decomposition”), wherein the range of 375°C to 410°C falls within and therefore anticipates the instantly claimed range of 200°C or more. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al. (WO 2011/063132, as cited on the IDS dated 10/17/2018) with evidence provided by Kynar (Polyvinylidene Fluoride Performance Characteristics & Data, see NPL provided with the Office Action dated 07/24/2020), as applied to Claim 5 above, with further evidence provided by MIT (Property Table of Polyimide, see NPL provided with the Office Action dated 05/11/2020).
Regarding Claim 6, modified Babinec discloses all of the limitations as set forth above. While modified Babinec discloses wherein the resin is PVDF (Table 2, Example 1), wherein PVDF is known in the art to have a decomposition temperature in the range of 375°C to 410°C, as evidenced by Kynar (P4, see rows “Thermal Decomposition” and P5, see rows “Thermal Decomposition”), which falls within and therefore anticipates the instantly claimed range of 200°C or more, modified Babinec does not disclose wherein the resin is polyimide. 
However, modified Babinec discloses wherein the resin is not particularly limited so long as it is compatible with the chemistry of the particular battery system ([0062]). Specifically, the resin should be electrically insulating, have low solubility in electrolyte solvents, and be chemically and electrochemically stable in the cell ([0062]). For example, Babinec discloses wherein the resin may be PVDF or polyimide ([0062]).

Thus, modified Babinec discloses wherein the resin is polyimide ([0062]), which has a decomposition temperature of 520°C, as evidenced by MIT (see last column of the Property Table, melting point), which falls within and therefore reads on the instantly claimed range of 200°C or more. 
Response to Arguments
The Examiner noted typos in the mailed out Interview Summary dated March 1, 2021. 
“Babies” should correctly recite “Babinec”.
“RYE” should correctly recite “RCE”.
“SUM” should correctly recite “SEM”. 
In an interview with Henry Shikani (74,972) on February 23, 2021, the Examiner stated that they were willing to accept a supplement amendment based on what was discussed in the interview, so long as it was filed by March 9, 2021 (i.e. two weeks from the date of the interview).
However, the Examiner notes that no response had been filed by March 9, 2021.
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
Claims 1, the Applicant argues that neither Figs. 3-4 nor any other disclosure in Babinec teaches or suggests a separator “comprising a porous resin member having voids”. 
The Examiner respectfully disagrees and notes that Babinec discloses wherein the separator has a porosity ([0065]), wherein the voids are the volume of the separator that is not the porous resin or the inorganic particles, wherein the voids are made from adjacent inorganic particles. Thus, Babinec discloses a separator comprising a porous resin membrane having voids, as further evidenced by [0030] of the instant specification.
Furthermore, the Examiner notes that Figs. 3-4 of Babinec further illustrate wherein the separator comprises voids (i.e. see the shadows from the inorganic particles that highlight the voids) and therefore the argument is not found to be persuasive. 
The Applicant argues that according to [0063] of Babinec, silica particles are partially or completely coated with the polymer. The smooth-surfaced silica particles displayed in Fig. 3 of Babinec are produced from this polymer coating. These particles may also be coated with a network of polymers, as depicted in Fig. 4 and further may be bridged by polymer “fabrils”, as depicted in Fig. 5. There is nothing in Babinec about its polymer having voids. The polymer in Babinec exists in the form of a coating of particles and/or a polymer network connecting particles. Babinec fails to teach or suggest a porous membrane, let alone a porous membrane having voids.
The Examiner respectfully disagrees. As discussed above, Babinec discloses wherein the separator has a porosity ([0065]) and consequently Babinec discloses wherein the separator comprising the porous resin membrane having voids, as evidenced by [0030] of the instant specification. 

The Applicant further argues that even if Babinec discloses voids, the skilled artisan would understand Babinec’s smooth-surfaced particles to have little surface facing pores or purported voids. Since the particle’s surface is smooth due to the polymer coating, the surface does not face any pore or purposed pore; it faces the polymer. Thus, it naturally follows that Babinec cannot disclose “50% or more of the inorganic particles contained in the separator have a surface (A) facing one of the voids…wherein the length of the surface (A) is 50% or more of the length of the outer periphery of the particle in a cross-sectional SEM photograph of the separator”. 
The Examiner respectfully disagrees and notes that Babinec discloses wherein the inorganic particles may be partially coated with the polymer resin ([0063], see Fig. 4 wherein the resin partially covers the inorganic particles and wherein a significant portion of the inorganic particles have a surface facing the voids) and further discloses wherein the smoothing of the inorganic particles may be done by the mixing process in addition to the resin covering ([0063]). 
In other words, the argument that Babinec cannot disclose “50% or more of the inorganic particles contained in the separator have a surface (A) facing one of the voids…wherein the length of the surface (A) is 50% or more of the length of the outer periphery of the particle in a cross-sectional SEM photograph of the separator” because the inorganic 
Furthermore, the Examiner notes that the term “facing” can be interpreted as being the orientation of the inorganic particles. The term “exposed” may more accurately represent the claimed invention, in light of Figs. 3-4 of the instant specification. However, this amendment alone would not overcome the current rejection of record. 
The Applicant further argues that the differences in Babinec’s polymer coating/network and the claimed membrane can also be readily observed when comparing Figs. 3-4 of the instant specification with Figs. 3-4 of Babinec.
The Examiner notes that Figs. 3-4 of the instant specification are drawings while Figs. 3-4 of Babinec are SEM photographs and therefore the comparison of one to the other is not found to be persuasive.
Moreover, the Applicant argues that the instant specification discloses wherein “the separator used in the battery of the present invention can be produced by removing a part of the inorganic particles from the composite membrane comprising the base material resin and the inorganic particles to form the voids” ([0032]). Babinec, on the other hand, provides no disclosure at all about the formation of voids. Thus, contrary to the Office’s contention, Babinec fails to teach or suggest at least a separator comprising a porous resin membrane having voids. 
The Examiner respectfully disagrees and notes that Babinec discloses a method for manufacturing a battery comprising the separator comprising a porous resin membrane having voids (Title, [0026]) and therefore Babinec does provide a disclose about the formation of voids.

Thus, the arguments are not found to be persuasive. 
However, the Examiner notes that an amendment to the claim that recites structure of the voids that would necessarily and inherently exist due to the method of forming the voids could be a way to overcome the current rejection of record.
As a non-limiting example, the Examiner notes that the instant specification discloses wherein the voids have a preferable shape. Specifically, the instant specification discloses wherein the voids have a shape in which (the length in the thickness direction)/(the length in an in-plane direction) is within a high range, for example 0.3 or more and 0.5 or less ([0025]), wherein the shape of the voids are a function of the formation of the voids, which is done by utilizing the removing agent ([0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 29, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        March 31, 2021